        Case 1:18-cv-00199-LMG Document 128           Filed 08/04/21    Page 1 of 2




                    UNITED STATES COURT OF INTERNATIONAL TRADE


VANDEWATER INTERNATIONAL INC.,

                         Plaintiff,

               and

SIGMA CORPORATION,
                                                          Before: Leo M. Gordon, Judge
                         Plaintiff-Intervenor,

               v.                                         Court No. 18-00199

UNITED STATES,


                         Defendant,
               and

ISLAND INDUSTRIES,

                         Defendant-Intervenor.


                                          ORDER

       Upon consideration of the partial consent motion to intervene as of right as a

Plaintiff-Intervenor by Smith-Cooper International, Inc. (“Smith-Cooper”), responses from

Defendant and Defendant-Intervenor, and all other papers and proceedings had in this

action; and upon due deliberation; it is hereby

       ORDERED that Smith-Cooper’s partial consent motion to intervene as of right is

granted; it is further

       ORDERED that Smith-Cooper is a Plaintiff-Intervenor in this action; and it is further
        Case 1:18-cv-00199-LMG Document 128         Filed 08/04/21   Page 2 of 2




Court No. 18-00199                                                                 Page 2


        ORDERED that Smith-Cooper’s request to file an Amicus Curiae brief is denied as

moot.




                                                             /s/ Leo M. Gordon
                                                          Judge Leo M. Gordon



Dated: August 4, 2021
       New York, New York
